ORDER

PER CURIAM:
Emilie Gaudin appeals the decision of the Labor and Industrial Relations Commission (“Commission”) affirming the Division of Employment Security Appeals Tribunal’s (“Appeals Tribunal”) decision to deny her unemployment benefits. In her sole point on appeal, Ms. Gaudin claims that the Commission erred in affirming the decision of the Appeals Tribunal because Ms. Gaudin only left her employment as a result of the employer threatening “discipline and/or civil lawsuits for engaging in the protected activity of complaining about what she believed to be discrimination and/or retaliation under the law,” and employer’s conduct constituted good cause for Ms. Gaudin to quit her employment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).